Citation Nr: 0612811	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for service-
connected type II diabetes mellitus, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).

Procedural history

The veteran served on active duty from  August 1967 to June 
1969.  Service in Vietnam is indicated by the evidence of 
record.

The veteran was granted service connection for type II 
diabetes mellitus in February 2003; a 20 percent disability 
rating was assigned.  The veteran disagreed and timely 
appealed the issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling.  In support of 
his claim, the veteran relies on a June 2004 VA medical 
examination in which the examiner reported the following:

Social:  Is on disability - had been a truck driver 
but lost clearances when he went on insulin.  He 
was then advised by Social Security physician he 
could no longer work and had to restrict his 
activities to sedentary life style where he was 
near all of his monitoring equipment and maintained 
strict diet.

The Board notes that the veteran's claim folder does not 
contain any medical records from the Social Security Agency 
(SSA).  In Murincsak v. Derwinski, 2. Vet. App. 363 (1992), 
the United States Court of Appeals for Veterans Claims held 
that VA's statutory duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight to 
such evidence in determining whether to award or deny VA 
disability compensation benefits.  Therefore, the AOJ must 
obtain the records from SSA pertaining to the veteran's 
diabetes mellitus.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask him to identify non-VA provider who 
has examined or treated him for diabetes 
mellitus during the period from January 
2003 to the present.  The veteran should 
be provided with release forms and asked 
that a copy be signed and returned for 
each non-VA health care provider 
identified.  VBA should attempt to obtain 
any medical records so identified and 
associate such records with the veteran's 
VA claims folder.

The veteran should also be asked to 
provide evidence of limitation of his 
activities due to diabetes mellitus, such 
as doctors' orders, restricted or revoked 
licenses, and the like.
      
2.  VBA should contact SSA for the 
purpose of obtaining any records from 
that agency that pertain to the veteran's 
claim for SSA disability benefits, 
including any medical records.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.


3.	After undertaking any additional development 
which 
it deems to be necessary, BVA should readjudicate 
the veteran's 
claim of entitlement to an increased disability 
rating for service-connected diabetes mellitus.  If 
the decision is unfavorable 
to the claim, the veteran and his representative 
should be 
provided with a supplementals statement of the case 
and be 
afforded appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





